
	

113 HR 1409 IH: Export Promotion Reform Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1409
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Export Enhancement Act of 1988 to further
		  enhance the promotion of exports of United States goods and services, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Export Promotion Reform
			 Act.
		2.Improved
			 coordination export promotion activities of Federal agenciesSection 2312 of the Export Enhancement Act
			 of 1988 (relating to the Trade Promotion Coordinating Committee; 15 U.S.C.
			 4727) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (5),
			 by striking and after the semicolon;
				(B)by redesignating
			 paragraph (6) as paragraph (7); and
				(C)by inserting after
			 paragraph (5) the following:
					
						(6)in making the assessments under paragraph
				(5), review the proposed annual budget of each agency described in paragraph
				(5), under procedures established by the TPCC for such review, before the
				agency submits that budget to the Office of Management and Budget and the
				President for inclusion in the budget of the United States submitted to
				Congress under section 1105(a) of title 31, United States Code;
				and
						;
				(2)in subsection
			 (c)—
				(A)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
			 and
				(B)by inserting after
			 paragraph (2) the following:
					
						(3)in conducting the review and developing the
				plan under paragraph (2), take into account recommendations from a
				representative number of United States exporters, in particular small
				businesses and medium-sized businesses, and representatives of United States
				workers;
						;
				and
				(3)by adding at the
			 end the following:
				
					(g)ImplementationThe President shall take such steps as are
				necessary to provide the chairperson of the TPCC with the authority to ensure
				that the TPCC carries out each of its duties under subsection (b) and develops
				and implements the strategic plan under subsection (c).
					(h)DefinitionIn
				this section, the term small business means a small business
				concern as defined under section 3 of the Small Business Act (15 U.S.C.
				632).
					.
			3.Effective
			 deployment of U.S. Commercial Service resourcesSection 2301(c)(4) of the Export Enhancement
			 Act of 1988 (relating to the United States and Foreign Commercial Service; 15
			 U.S.C. 4721(c)(4)) is amended—
			(1)by redesignating subparagraphs (B) through
			 (F) as subparagraphs (C) through (G), respectively; and
			(2)by striking
			 (4) Foreign
			 offices.—(A) The Secretary may and inserting the
			 following:
				
					(4)Foreign
				offices(A)(i)In consultation with the
				Trade Promotion Coordinating Committee, the Secretary shall conduct a global
				assessment of overseas markets to determine those with the greatest potential
				for increasing United States exports, and to deploy the Commercial Service
				personnel and other resources on the basis of the global assessment.
							(ii)The assessment conducted under clause
				(i) shall take into account recommendations from a representative number of
				United States exporters, in particular small- and medium-sized businesses, and
				representatives of United States workers.
							(iii)Not later than 6 months after the
				date of enactment of the Export Promotion
				Reform Act, the Secretary shall submit to Congress results of the
				global assessment conducted under clause (i) and a plan for deployment of
				Commercial Service personnel and other resources on the basis of the global
				assessment.
							(iv)The Secretary shall conduct an
				assessment and deployment described in clause (i) not less than once in every
				5-year period.
							(B)The Secretary
				may
						.
			4.Strengthened U.S.
			 commercial diplomacy in support of U.S. exports
			(a)Development of
			 planSection 207(c) of the
			 Foreign Service Act of 1980 (22 U.S.C. 3927(c)) is amended by inserting before
			 the period at the end the following: , including through the development
			 of a plan, drafted in consultation with the Trade Promotion Coordinating
			 Committee, for effective diplomacy to remove or reduce obstacles to exports of
			 United States goods and services.
			(b)Assessments and
			 promotionsSection 603(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 4003(b)) is amended, in the second sentence, by inserting after
			 expertise the following: and (with respect to members of
			 the Service with responsibilities relating to economic affairs) of the
			 effectiveness of efforts to promote the export of United States goods and
			 services in accordance with a commercial diplomacy plan developed pursuant to
			 section 207(c),.
			(c)Inspector
			 GeneralSection 209(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 3929(b)) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (5) as paragraph (6); and
				(3)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)the effectiveness of commercial diplomacy
				relating to the promotion of exports of United States goods and services;
				and
						.
				
